Slip Op. 16-30

                   UNITED STATES COURT OF INTERNATIONAL TRADE

LAMINATED WOVEN SACKS COMMITTEE,
COATING EXCELLENCE INTERNATIONAL,
LLC, AND POLYTEX FIBERS CORPORATION,

                            Plaintiffs,
                                                           Before: Leo M. Gordon, Judge
              v.
                                                           Court No. 12-00301
UNITED STATES,

                            Defendant.

                                          JUDGMENT

       Before the court is the U.S. Department of Commerce Redetermination Pursuant

to Court Remand Laminated Woven Sacks Comm. v. United States Court No. 12-00301,

ECF No. 36 (“Remand Results”). All parties agree that the Remand Results comply with

the court’s instructions and should be sustained. Joint Status Report 1-2, ECF No. 37.

Accordingly, it is hereby

       ORDERED that the Remand Results are sustained.



                                                             /s/ Leo M. Gordon
                                                           Judge Leo M. Gordon


Dated: March 30, 2016
       New York, New York